          Case 1:14-cr-03609-JB Document 199 Filed 11/05/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                   )
                                            )
                      Plaintiff,            )
                                            )
v.                                          )                      No.14-CR-3609-JB
                                            )
BENTLEY STREETT,                            )
                                            )
                      Defendant.            )


                                    Notice of Unavailability

       Defendant Bentley Streett, by and through counsel of record Harry Zimmerman,
respectfully notices this Court, opposing counsel, and co-counsel that undersigned counsel will
be unavailable from December 12-24 due to a medical procedure.

Dated: November 5, 2019                     Respectfully submitted,


                                            Harry Zimmerman
                                            Harry Zimmerman
                                            12231 Academy Rd NE, 301-315
                                            Albuquerque, NM 87111
                                            Tel: (505) 293-6859
                                            Fax: (866) 777-1126
                                            Email: hzattorney@gmail.com
                                            Attorney for Bentley Streett

                                     Certificate of Service

       I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the Court
on November 5, 2019 using the CM/ECF system.




                                                    ________________________
                                                    Harry Zimmerman
